95 F.3d 43
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.T.M. VISWANATHAN, Plaintiff--Appellant,v.BOARD OF GOVERNORS OF the UNIVERSITY OF NORTH CAROLINA;C.D. Spangler, Jr., in his official capacity;  FayettevilleState University Board Of Trustees;  Jessee Williams, Dr.,in his official and individual capacity;  Lloyd V. Hackley,Dr., in his official and individual capacity;  Leo Edwards,Dr., in his official and individual capacity;  Jon Young,Dr., in his official and individual capacity;  MorrisBlount, Dr., in his official and individual capacity;Joseph Monroe, Dr., in his official and individual capacity;Clarence White, Dr., in his official and individualcapacity;  Kaye Webb, in her official and individualcapacity;  Felton Thomas, Dr., in his individual andofficial capacity;  All Defendants, Defendants--Appellees.
No. 96-1443.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 22, 1996.Decided Sept. 3, 1996.

T.M. Viswanathan, Appellant Pro Se.  Thomas J. Ziko, Celia Grasty Jones, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders granting Defendants' motion to dismiss and denying Appellant's motion for reconsideration.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Viswanathan v. Board of Governors, No. CA-94-528-1 (M.D.N.C. Mar. 1 & Apr. 24, 1996).  In light of the disposition of the appeal, we deny Appellant's motion to vacate order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.